DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 13, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2011/0252099 to Pattekar.

With regard to independent claim 1,
	Donlan teaches a system comprising: 
	a zoned block memory device comprising a memory zone (Donlan: col. 22, ll. 6-14 – multi-zone active memory system. See col. 32, ll. 55-60 – blocks of space are in memory zones.); and 
	a processing device, operatively coupled with the zoned block memory device, to perform operations (Donlan: col. 44, ll. 19-24 – processor executes instructions to accomplish the teachings disclosed.) comprising: 
		writing file system data to a first area of the memory zone based on a current position of a write pointer within the memory zone, the file system data comprising data files contained within a file system and file structure metadata describing a file structure of the file system (Donlan: col. 22, ll. 6-14 – multi-zone active memory system. See col. 32, ll. 55-60 – blocks of space are in memory zones. See also col. 2, ll. 59-62 – metadata maintained in zones.); 
		detecting a first write event based on the write pointer advancing past a predefined memory address within the memory zone that corresponds to a checkpoint, the checkpoint comprising a second area within the memory zone that is designated for storing write event data (Donlan: col. 24, ll. 28 – snapshot written periodically and is a checkpoint. See col. 24, ll. 17-20 and 23-25 – defining sizes for address spaces used in checkpoint storage, sequential storage. See also col. 37, ll. 15-20 – amount of reserve space determined above which a write event would be triggered, as discussed further at ll. 25-30, which goes on to discuss the tracking of location pointers. Examiner notes that the second area is the target area to which the write event is being triggered.); and 
		based on detecting the first write event, writing first write event data to the checkpoint, the first write event data indicating a most recent memory address of a root node of the file structure within the memory zone. (Donlan: col. 24, ll. 28 – snapshot written periodically and is a checkpoint. See col. 24, ll. 17-20 and 23-30 – defining sizes for address spaces used in checkpoint storage, sequential storage, and further read, “…a “checkpoint” may be a periodic snapshot of the file system state sufficient to recover the file system state after a crash, including the root nodes of the data object index tree and a summary of the zones….”. See also col. 37, ll. 15-20 – amount of reserve space determined above which a write event would be triggered, as discussed further at ll. 25-30, which goes on to discuss the tracking of location pointers. Examiner notes that the second area is the target area to which the write event is being triggered.)

With regard to dependent claim 7, which depends upon independent claim 1,
	Donlan teaches the system of claim 1, wherein the first write event data comprises: 
	the most recent memory address of the root node of the file structure (Donlan: col. 24, ll. 28 – snapshot written periodically and is a checkpoint. See col. 24, ll. 17-20 and 23-30 – defining sizes for address spaces used in checkpoint storage, sequential storage, and further read, “…a “checkpoint” may be a periodic snapshot of the file system state sufficient to recover the file system state after a crash, including the root nodes of the data object index tree and a summary of the zones….”. See also col. 37, ll. 15-20 – amount of reserve space determined above which a write event would be triggered, as discussed further at ll. 25-30, which goes on to discuss the tracking of location pointers. Examiner notes that the second area is the target area to which the write event is being triggered.); and 
	a header comprising a result of a mathematical function applied to the predefined memory address corresponding to the checkpoint address and a constant number. (Donlan: col. 21, ll. 31-39 reads, “…open zone 404 may have a zone header 410, which may comprise a disk identifier, format version metadata, a sequence number that changes when the zone is reset (e.g., after a zone is cleaned and re-opened), and a checksum of the content of the zone header. The open zone 404 may be comprised of the header 410 and no live data, or may be comprised of the header 410 and one or more data records (collectively represented as committed data 414 and new data 416)….” Examiner notes that a sequence number is a result of a linear mathematical function applied to increase the sequence number.)

	Claims 14 and 20 are each similar in scope to claims 1 and 7 respectively, and are each rejected under a similar respective rationale.

Allowable Subject Matter
Claims 2-6 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Of the closest prior art of record, US Pre-Grant Publication 2013/0103644 to Shoens teaches a system processing writeable snapshots with indexing and addressing capabilities. While there are similarities between Shoens and the instant dependent claims 2-6 and 15-19, the full combination of claim limitations being recited in dependent claims 2-6 and 15-19, as it is now would not be entirely read upon by the teachings of Shoens.
	Of the closest prior art of record, US Pre-Grant Publication 2017/0277484 to Takagi teaches a system with pointers to represent an area where writes most recently took place. While there are similarities between Takagi and the instant dependent claims 2-6 and 15-19, the full combination of claim limitations being recited in dependent claims 2-6 and 15-19, as it is now would not be entirely read upon by the teachings of Takagi.
	Of the closest prior art of record, US Patent No. 9,153,290 to Bardic teaches a system using intra-zone pointers in addressing data items. While there are similarities between Bardic and the instant dependent claims 2-6 and 15-19, the full combination of claim limitations being recited in dependent claims 2-6 and 15-19, as it is now would not be entirely read upon by the teachings of Bardic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157